CONCURRING OPINION BY
Judge McCullough.
I concur with the Majority’s conclusion that Section 707(3) of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. .§ 7-707(3), does not expressly provide that a school board’s determination that a property is “unused and unnecessary” must be made by formal vote on a resolution or motion. In addition, because the trial court found credible the testimony of former Borough of Wil-kinsburg School District Superintendent, former School District Business Manager, and School Board president Karen Payne that Green Street Park was determined to be unused and unnecessary, I concur in that result. However, I write separately to note that if the trial court had found the park was used by resident homeschoolers and charter school students, such use should have been taken into consideration by the district in its assessment of whether the park was used or necessary for educational purposes. The use of public parks for educational purposes by resident hom-eschooled or charter school students who have chosen another means of education than the public schools should be a fundamental consideration by the district in determining whether the park is used or necessary.